United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
B.F., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WRIGHT PATTERSON AIR FORCE BASE,
OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 15-0826
Issued: November 5, 2015

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 2, 2015 appellant, through counsel, filed a timely appeal from a January 28,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than four percent permanent impairment of the
right leg and eight percent permanent impairment of the left leg for which she received a
schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 3, 2005 appellant, then a 49-year-old configuration and data management
specialist, sustained bilateral knee injuries on February 3, 2005, when she was struck by a van
and pinned between two vehicles while on temporary-duty assignment in Texas. She stopped
work on February 3, 2005. OWCP accepted appellant’s claim for contusion of the bilateral
knees, sprain/strain of an unspecified site of the bilateral knees and legs, bilateral myalgia and
myositis, old collateral ligament injury, tear of the medial meniscus of the left knee,
enthesopathy of the bilateral knees unspecified, and right chondromalacia patellae.
Appellant underwent a left knee magnetic resonance imaging (MRI) scan on March 21,
2005 which revealed bruising secondary to crushing injury, bruising of lateral aspect of the
patella, possible lateral meniscus tear, small joint effusion, and chondromalacia patella. A right
knee MRI scan revealed a bruising of the anterior aspect of the tibia secondary to trauma,
chondromalacia patella, and degenerative disease of the knee with subchondral cyst in the medial
femoral condyle.
Appellant came under the treatment of Dr. Jan E. Saunders, an osteopath Board-certified
in orthopedic surgery. On March 23, 2006 Dr. Saunders performed an authorized left knee
arthroscopy with patellar chondroplasty and abrasion chondroplasty of the medial femoral
condyle and trochlea. A grade 2 medial collateral ligament tear and partial anterior cruciate
ligament disruption was observed. On July 6, 2006 Dr. Saunders performed an authorized
arthroscopy of the right knee with chondroplasty of the medial femoral condyle, trochlea, and
patella.
On April 17, 2012 appellant filed a claim for a schedule award. She submitted an
August 3, 2012 report from Dr. Martin Fritzhand, an osteopath, who noted that appellant had
reached maximum medical improvement in January 2008. On examination, Dr. Fritzhand
reported arthroscopic portal scars bilaterally, 1 to 2+ crepitus bilaterally, and tenderness on
palpation of both the medial and lateral joint lines of the left knee. Appellant had pain on
patellar compression of the right knee, and knee flexion was diminished to 90 degrees bilaterally.
Muscle strength was intact, the right calf had two inches of atrophy, and pinprick and light touch
were diminished over the lower legs. Dr. Fritzhand noted that appellant was unable to
weight-bear, ambulate, or stand for more than short periods. He advised that she had difficulty
going up and down stairs and was unable to squat or kneel.
Pursuant to the sixth edition of the American Medical Association, Guides2 to the
Evaluation of Permanent Impairment (A.M.A., Guides), Dr. Fritzhand found that appellant had
16 percent impairment of the left leg and 7 percent impairment of the right leg.
Under Table 16-3, page 511 of the A.M.A., Guides, Knee Regional Grid, Primary Knee
Joint Arthritis, appellant had two-millimeter cartilage interval for the left knee. Dr. Fritzhand
noted x-rays of the left knee document the cartilage interval. He noted two-millimeter cartilage
interval for the left knee was a class 2 impairment, grade C, with default impairment of 20
percent of the leg. Pursuant to Table 16-6, Dr. Fritzhand found grade modifier for functional
2

A.M.A., Guides (6th ed. 2008).

2

history was 1 (AAOS 18); pursuant to Table 16-7, the grade modifier for physical examination
was 1; and pursuant to Table 16-8, the grade modifier for clinical studies was 1. Appellant
utilized the net adjustment formula to find a net adjustment of -2 which would place appellant at
grade A with 16 percent permanent impairment to the left leg.
For the right knee, Dr. Fritzhand used Table 16-3, Knee Regional Grid, Strain/Tendinitis,
with mild motion deficits to assess impairment. He found appellant was a class 1 impairment
with a default grade C. Dr. Fritzhand opined that she sustained seven percent permanent
impairment to the right leg.
In a report dated May 4, 2013, an OWCP medical adviser, Dr. Morley Slutsky reviewed
Dr. Fritzhand’s report and disagreed with his findings. He determined that the right leg
impairment was four percent. Dr. Slutsky disagreed with the diagnosis of knee strain/tendinitis
Dr. Fritzhand had used for rating purposes. He stated that neither the right knee MRI scan nor
intraoperative findings supported knee strain/tendinitis. Instead, Dr. Slutsky found the most
impairing diagnosis in the right knee region was patellofemoral arthritis (with full-thickness
articular cartilage defect) which he found to be consistent with the clinical findings at maximum
medical improvement, which was patellofemoral crepitus and pain with compression. He noted
that appellant did not have objective evidence of knee sprain or tendinitis either diagnostically or
intraoperatively. Dr. Slutsky noted that she was a class 1 for patellofemoral arthritis with
full-thickness articular cartilage defect with default impairment of three percent for grade C. He
noted that the grade modifier for Functional History (GMFH) was 1, the grade modifier for
Physical Examination (GMPE) was 2 and the grade modifier for Clinical Studies (GMCS) was 1.
Dr. Slutsky applied the net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS CDX) of (1-1) + (2-1) + (1-1) for a net adjustment of 1 and a final grade of D for four percent
impairment of the right leg.
With regard to left leg, Dr. Slutsky found that appellant had eight percent impairment.
He agreed with Dr. Fritzhand’s diagnosis of primary knee joint arthritis. However, Dr. Slutsky
did not agree that there was evidence of two millimeters of primary knee joint narrowing for a
class 2 category as Dr. Fritzhand did not provide a radiology report supporting this finding nor
did he document actually reviewing left knee x-rays in his report. He noted that appellant’s
intraoperative findings supported full-thickness articular cartilage defect in the primary knee
joint which was a class 1, default seven percent impairment for grade C. Dr. Slutsky noted the
grade modifier for functional history was 1, the grade modifier for physical examination was 2
due to calf atrophy, and the grade modifier for clinical studies was not applicable. He used the
net adjustment formula and noted a final net adjustment of 1 which yielded a grade D
impairment of eight percent for class 1 primary knee joint arthritis.
In a decision dated April 7, 2014, OWCP granted appellant a schedule award for eight
percent permanent impairment of the left lower extremity and four percent impairment of the
right lower extremity.
On April 29, 2014 appellant requested an oral hearing which was held on
November 14, 2014.

3

In a decision dated January 28, 2015, an OWCP hearing representative affirmed the
decision dated April 7, 2014.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.6
For decisions issued beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be
used.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, for lower extremity impairments the evaluator
identifies the impairment Class of Diagnosis condition (CDX), which is then adjusted by grade
modifiers based on functional history, physical examination and clinical studies.9 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).10 The grade
modifiers are used on the net adjustment formula described above to calculate a net adjustment.
The final impairment grade is determined by adjusting the grade up or down the default value C,
by the calculated net adjustment.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the medical consultant for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides with an OWCP medical consultant
providing rationale for the percentage of impairment specified.12
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

7

FECA Bulletin No. 09-03 (issued March 15, 2009).

8

A.M.A., Guides 3, section 1.3, The ICF: A Contemporary Model of Disablement.

9

Id. at 494-531.

10

Id. at 521.

11

A.M.A., Guides 497.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

4

ANALYSIS
OWCP accepted the claim for contusion of the bilateral knees, sprain/strain of an
unspecified site of the bilateral knees and legs, bilateral myalgia and myositis, old collateral
ligament injury, tear of the medial meniscus of the left knee, enthesopathy of the bilateral knees
unspecified, and right chondromalacia patellae. It authorized arthroscopic surgery which was
performed on the left knee on March 23, 2006 and the right knee on July 6, 2006. On April 7,
2014 appellant was granted a schedule award for eight percent permanent impairment of the left
lower extremity and four percent impairment of the right lower extremity using the sixth edition
of the A.M.A., Guides.
OWCP based its schedule award decision on the August 3, 2012 report of Dr. Fritzhand
and the May 3, 2013 report of Dr. Slutsky. The Board has carefully reviewed the medical
adviser’s report and notes that, while the doctor found eight percent ratable impairment for the
left lower extremity and four percent ratable impairment for the right lower extremity, it is not
clear to what extent he considered the medical evidence of record in reaching his opinion.
With regard to the left lower extremity, Dr. Slutsky agreed with Dr. Fritzhand’s diagnosis
of primary knee joint arthritis, but Dr. Slutsky did not agree that there was evidence of two
millimeters of primary knee joint narrowing for a class 2 category. He found no evidence of a
radiology report supporting this finding nor did he believe Dr. Fritzhand had documented
actually reviewing left knee x-rays in his report.
However, Dr. Fritzhand’s report dated August 3, 2012 provided that, under Table 16-3,
page 511 of the A.M.A., Guides, Knee Regional Grid, Primary Knee Joint Arthritis, appellant
had two-millimeter cartilage interval for the left knee. He specifically noted that x-rays of the
left knee documented the cartilage interval. Dr. Fritzhand noted that two-millimeter cartilage
interval for the left knee was a class 2 impairment, grade C, with default impairment of 20
percent of the leg. He noted that, pursuant to Table 16-6, the grade modifier for functional
history was 1 (AAOS 18); pursuant to Table 16-7, the grade modifier for physical examination
was 1; and pursuant to Table 16-8, the grade modifier for clinical studies was 1. Dr. Fritzhand
utilized the net adjustment formula to find a net adjustment of -2 which would place appellant at
grade A with 16 percent permanent impairment to the left leg. These findings would allow for
an impairment rating greater than the eight percent impairment granted for the left lower
extremity. With regard to the right leg, Dr. Slutsky did not fully explain the basis for his
disagreement with Dr. Fritzhand regarding the strain or tendinitis diagnosis in view of the
multiple accepted conditions.
Proceedings under FECA are not adversary in nature nor were OWCP a disinterested
arbiter. While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence. It has the obligation to see that justice
is done. Accordingly, once OWCP undertakes to develop the medical evidence further, it has the
responsibility to do so in the proper manner.13

13

John W. Butler, 39 ECAB 852 (1988).

5

In view of the disparity in the evaluations of the medical adviser and Dr. Fritzhand and
the failure of the medical adviser to adequately explain how his determination was reached in
accordance with the relevant standards of the A.M.A., Guides, the Board finds that OWCP
should further develop the medical evidence to determine the extent of the permanent
impairment of her lower extremities pursuant to the A.M.A., Guides. Following this and any
other further development as deemed necessary, OWCP shall issue an appropriate merit decision
on appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision regarding the degree of
permanent impairment of appellant’s bilateral lower extremities.
ORDER
IT IS HEREBY ORDERED THAT the January 28, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
in accordance with this decision of the Board.
Issued: November 5, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

